        Case 1:21-mj-00245-RMM Document 1-1 Filed 02/21/21 Page 1 of 13




                                   STATEMENT OF FACTS

        1.      Your affiant, Kellen Grogan, is a Special Agent with the Federal Bureau of
Investigation. I have served as a Special Agent with the FBI since March 2012. Since January
2016 I have been assigned to one of the Washington Field Office’s Extraterritorial
Counterterrorism squads and before that to its Joint Terrorism Task Force. Prior to my
employment with the FBI, I was a law enforcement officer in the United States Air Force and Air
Force Reserves for approximately ten years. Currently, I am a tasked with investigating criminal
activity in and around the Capitol grounds on January 6, 2021. As a Special Agent, I am authorized
by law or by a Government agency to engage in or supervise the prevention, detention,
investigation, or prosecution of a violation of Federal criminal laws.

        2.     Since I became involved in this investigation on January 6, 2021, I have conducted
interviews, reviewed public tips, reviewed publicly available photos and video, and reviewed
relevant documents, among other things. The facts in this affidavit come from my review of the
evidence, my personal observations, my training and experience, and information obtained from
other agents and witnesses. Except as explicitly set forth below, I have not distinguished in this
affidavit between facts of which I have personal knowledge and facts of which I have hearsay
knowledge. Because this Affidavit is submitted for the limited purpose of establishing probable
cause to support an application for an arrest warrant, it does not contain every fact known by me
or the United States.

        3.      The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions
around the U.S. Capitol include permanent and temporary security barriers and posts manned by
U.S. Capitol Police. Only authorized people with appropriate identification are allowed access
inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed
to members of the public.

       4.      On January 6, 2021, a joint session of the United States Congress convened at the
United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint
session, elected members of the United States House of Representatives and the United States
Senate were meeting in separate chambers of the United States Capitol to certify the vote count of
the Electoral College of the 2020 Presidential Election, which had taken place on November 3,
2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately
1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.
Vice President Mike Pence was present and presiding, first in the joint session, and then in the
Senate chamber.

        5.      As the proceedings continued in both the House and the Senate, and with Vice
President Mike Pence present and presiding over the Senate, a large crowd gathered outside the
U.S. Capitol. As noted above, temporary and permanent barricades were in place around the
exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep
the crowd away from the Capitol building and the proceedings underway inside.




                                                1
        Case 1:21-mj-00245-RMM Document 1-1 Filed 02/21/21 Page 2 of 13




        6.     At such time, the certification proceedings were still underway and the exterior
doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.
Capitol Police attempted to maintain order and keep the crowd from entering the Capitol; however,
shortly around 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by
breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd
encouraged and assisted those acts.

       7.      Shortly thereafter, at approximately 2:20 p.m. members of the United States House
of Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        8.      During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

       9.     Two individuals contacted the FBI tip line and stated that they observed CNN
footage of PHILIP GRILLO inside the Capitol on January 6, 2021.

       10.     On January 14, 2021, the FBI received an anonymous tip from an individual
hereinafter referred to as WITNESS 1. WITNESS 1 stated that s/he saw PHILIP GRILLO
“storm[]” into the Capitol on CNN footage. WITNESS 1 also said, “I saw him twice in CNN in
two separate incidents”. WITNESS 1 stated that s/he knew GRILLO from growing up with him
in Glen Oaks, New York.

         11.    On January 18, 2021, a tipster, hereinafter referred to as “WITNESS 2,” contacted
the FBI and identified GRILLO from CNN footage. WITNESS 2 included a video and an image
taken from his/her cell phone of the CNN footage where s/he identified GRILLO. Screenshots of
the image and video WITNESS 2 provided are attached below. The red oval was inserted by your
affiant to identify GRILLO.




                                                 2
       Case 1:21-mj-00245-RMM Document 1-1 Filed 02/21/21 Page 3 of 13




        12.     A FBI agent met with WITNESS 2 and showed him/her surveillance footage from
inside the U.S. Capitol. WITNESS 2 identified GRILLO in the CCTV footage. WITNESS 2
stated s/he has known GRILLO for decades, growing up with him and going to the same schools.
WITNESS 2 stated s/he did not require any aids, such as unique clothing, to identify GRILLO,
and stated s/he knows his face. WITNESS 2 also reported that GRILLO was a member of the
Knights of Columbus. The CCTV image from which WITNESS 2 identified GRILLO is pasted
below.




                                             3
       Case 1:21-mj-00245-RMM Document 1-1 Filed 02/21/21 Page 4 of 13




        13.     In the course of the investigation, your affiant reviewed video footage recorded
from inside the U.S. Capitol. An individual matching GRILLO’s description and clothing can be
seen in video from the Senate Wing Door climbing into the U.S. Capitol through a broken window
at or about 2:20 p.m. GRILLO can be seen holding a megaphone in his hand after entering the
building. Screenshots showing GRILLO’s entrance and him holding the megaphone are included
below. Red circles indicate GRILLO and the megaphone.




                                               4
Case 1:21-mj-00245-RMM Document 1-1 Filed 02/21/21 Page 5 of 13




                               5
        Case 1:21-mj-00245-RMM Document 1-1 Filed 02/21/21 Page 6 of 13




        14.      About fifteen (15) minutes after he entered the U.S. Capitol through the broken
window, GRILLO was captured in a different surveillance camera that faces the Capitol Rotunda
interior. In this video, GRILLO is seen with a crowd of individuals attempting to exit the Rotunda
and gain entry to a separate room that contained doors leading outside, where more protestors were
gathered. The crowd’s movement is blocked by three Capitol Police officers trying to stop the
crowd’s progress. Eventually the crowd, including GRILLO, is able to move past the officers and
towards the Rotunda’s exterior entryway doors. GRILLO was among the first few individuals to

                                                6
        Case 1:21-mj-00245-RMM Document 1-1 Filed 02/21/21 Page 7 of 13




get past the officers, although he followed the individual who was standing in front of him.
Screenshots from the video footage are pasted below, with GRILLO indicated by a red circle. At
this point, GRILLO no longer appears to be holding a megaphone.




        15.     Another surveillance video pointed toward the Rotunda exterior doors picked up
the crowd after it bypassed the previously-mentioned Capitol Police officers. GRILLO and the
large group of individuals approached the exterior entryway doors, which were barricaded with
benches. Protestors outdoors were clearly visible through the door’s windows. GRILLO and the
large crowd gathered at the closed doors while the same three U.S. Capitol Police officers
repositioned themselves and again barred the crowd’s movement, this time preventing them from
opening the exterior doors. GRILLO was able to move about the crowd, eventually moving from
the back to the front and directly in front of the officers. The crowd ultimately pushed against the

                                                 7
        Case 1:21-mj-00245-RMM Document 1-1 Filed 02/21/21 Page 8 of 13




officers and against the doors, forcing them open and allowing individuals located outside to gain
entry to the Capitol. At the time the doors were pushed open, GRILLO was standing towards the
middle of the crowd and not making direct contact with the officers. Two screenshots from the
Rotunda exterior doors footage are attached below, with Grillo indicated by a red marking.




                                                8
       Case 1:21-mj-00245-RMM Document 1-1 Filed 02/21/21 Page 9 of 13




        16.    Once the doors were opened, allowing more protestors inside the building,
GRILLO briefly went through the doors only to re-enter the Capitol moments later and remain
inside the Capitol. GRILLO can also clearly be seen recording himself on his cell phone, a
screenshot of which is attached below, with red circles to indicate GRILLO and his cell phone.




                                              9
       Case 1:21-mj-00245-RMM Document 1-1 Filed 02/21/21 Page 10 of 13




       17.     In the same surveillance footage facing the Rotunda exterior doors, GRILLO can
be seen wearing a Knights of Columbus, St. Anne’s Council #2429, Glen Oaks, New York
embroidered jacket. The FBI conducted an open-records check of GRILLO and confirmed
GRILLO to be a member of the Knights of Columbus chapter, matching the jacket’s description.
Additionally, as stated above, WITNESS 2 reported to the agent s/he met with that GRILLO was
a member of the Knights of Columbus. A screenshot from this footage is attached below.




                                             10
       Case 1:21-mj-00245-RMM Document 1-1 Filed 02/21/21 Page 11 of 13




        18.    In video footage found on YouTube, the back of GRILLO’s jacket can be more
clearly seen. A screenshot is pasted below.




        19.    In the YouTube footage, which was taken outside the Capitol and near an entryway,
GRILLO was with a crowd that is shouting, “Fight for Trump.” This crowd was engaged in a
physical confrontation with uniformed officers at the entryway. Again, GRILLO was near the
front of the crowd. The crowd, including GRILLO, was eventually driven back from the door
when officers employed a chemical irritant.

        20.    From New York State vehicle registration records, the FBI identified GRILLO as
the registered owner of a 2019 Chevrolet Traverse with New York State License Plate number
HFM4919. A License Plate reader in New York City captured New York License Plate HFM4919
departing New York City at approximately 9:30 p.m. on January 5, 2021 and returning on January
6, 2021 at approximately 11:20 p.m. A Secret Service camera located in Washington, D.C.
scanned New York License Plate HFM4919 at approximately 2:10 a.m. on January 6, 2021.


                                              11
       Case 1:21-mj-00245-RMM Document 1-1 Filed 02/21/21 Page 12 of 13




         21.    According to records obtained through a search warrant that was served on
Verizon, on January 6, 2021, in and around the time of the incident, the cellphone associated with
718-970-1908 was identified as having utilized a cell site consistent with providing service to a
geographic area that includes the interior of the United States Capitol building. GRILLO’s mother
listed the above phone number on her passport application as belonging to GRILLO in the point
of contact section. The number is registered in GRILLO’s mother’s name, as are other phone
numbers on the same account.

       22.     On November 11, 2020, GRILLO posted a brief video from the Facebook page of
“DONALD J. TRUMP” to his own page. TRUMP’s post was captioned with “WE WILL WIN!”
and a brief video saying to believe in the impossible.

       23.     GRILLO’s United States Passport Application from March 7, 2017 includes a
photograph of GRILLO. The photograph of GRILLO from the passport application appears to be
the same person as the individual contained in the January 6, 2021 video footage from inside the
U.S. Capitol and identified as GRILLO as described above.

        24.     Based on the foregoing, your affiant submits that there is probable cause to believe
that PHILIP SEAN GRILLO violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to
(1) knowingly enter or remain in any restricted building or grounds without lawful authority to do
so; and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        25.     Your affiant submits there is also probable cause to believe that PHILIP SEAN
GRILLO violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and
knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive
conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent to impede,
disrupt, or disturb the orderly conduct of a session of Congress or either House of Congress, or the
orderly conduct in that building of a hearing before, or any deliberations of, a committee of
Congress or either House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol
Buildings.




                                                12
       Case 1:21-mj-00245-RMM Document 1-1 Filed 02/21/21 Page 13 of 13




        26.     Finally, your affiant submits there is probable cause to believe that PHILIP SEAN
GRILLO violated 18 U.S.C. § 1512(c)(2), which makes it a crime to obstruct, influence, or impede
any official proceeding, or attempt to do so. Under 18 U.S.C. § 1515, congressional proceedings
are official proceedings.




                                                    _________________________________
                                                    Kellen Grogan
                                                    Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 21st day of February 2021.


                                                    ___________________________________
                                                    ROBIN M. MERIWEATHER
                                                    U.S. MAGISTRATE JUDGE




                                               13
